DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Uehara (US Pub. 20050150362) discloses a system for musical performance, comprising: a processing device to:  receive information related to a first performance of a piece of music on a first musical instrument; generate at least one control signal based on the  analysis of the received information; produce a second performance based on the control signal by causing at least one tone generating device of at least one second musical instrument as at least one slave instrument to perform the piece of music based on the control signal, the at least one second musical instrument including at least one of a wind instrument, a string instrument, or a percussion instrument, wherein the piece of music is performed cooperatively by the master instrument and the at least one slave instrument, and wherein the first performance corresponds to a first portion of the piece of music, the second performance corresponds to a second portion of the piece of music, and the first portion and the second portion are different; and cause the media content related to the first performance to be presented in synchronization with the second performance, wherein the media content includes video content and audio 
However, Uehara fails to teach the combination of a system for musical performance, comprising: a processing device to:  receive information related to a first performance of a piece of music on a first musical instrument, wherein the first musical instrument serves as a master instrument and is a keyboard instrument, the information including motion information about at least one component of the first musical 
instrument during the first performance, media content related to the first performance, and musical data related to the piece of music on a first musical instrument; analyze the received information to associate the motion information with at least one corresponding proportion of the music data and the media content; generate at least one control signal based on the  analysis of the received information; produce a second performance based on the control signal by causing at least one tone generating device of at least one second musical instrument as at least one slave instrument to perform the piece of music based on the control signal, the at least one second musical instrument including at least one of a wind instrument, a string instrument, or a percussion instrument, wherein the piece of music is performed cooperatively by the master instrument and the at least one slave instrument, and wherein the first performance corresponds to a first portion of the piece of music, the second performance corresponds to a second portion of the piece of music, and the first portion and the second portion are different; and cause the media content related to the first performance to be presented in synchronization with the second performance, 
Regarding independent claim 11, the prior art of record, Uehara, discloses a system for musical performance, comprising: a processing device to:  obtain motion information about at least one component of a first musical instrument during a first performance of a piece of music; generate performance information about the first performance based on the analysis of the received information; transmit the performance information to at least one second musical instrument, wherein the at least one second musical instrument serves as at least one slave instrument; generate at least one control signal based on the performance information; produce a second performance based on the control signal by causing at least one tone generating device of the at least one second musical instrument to perform the piece of music based on the control signal, the at least one second musical instrument including at least one of a wind instrument, a string instrument, or a percussion instrument, wherein the piece of music is performed cooperatively by the master instrument and the at least one slave instrument, and wherein the first performance corresponds to a first portion of the piece of music, the second performance corresponds to a second portion of the piece of music, and the first portion and the second portion are different; and cause the media content related to the first performance to be presented in synchronization with a second performance on the at least one second musical instrument, wherein the media content includes video content and audio content relating to the first performance acquired using at least one of a camera, a camcorder, or a microphone.  
However, Uehara fails to teach the combination of a system for musical performance, comprising: a processing device to:  obtain motion information about at least one component of a first musical instrument during a first performance of a piece of music, wherein the first musical instrument serves as a master instrument and is a keyboard instrument; obtain media content about the first performance and musical data related to the piece of music on a first musical instrument; analyze the obtained information to associate the motion information with at least one corresponding             proportion of the music data and the media content; generate performance information about the first performance based on the analysis of the received information; transmit the performance information to at least one second musical instrument, wherein the at least one second musical instrument serves as at least one slave instrument; generate at least one control signal based on the performance information; produce a second performance based on the control signal by causing at least one tone generating device of the at least one second musical instrument to perform the piece of music based on the control signal, the at least one second musical instrument including at least one of a wind instrument, a string instrument, or a percussion instrument, wherein the piece of music is performed cooperatively by the master instrument and the at least one slave instrument, and wherein the first performance corresponds to a first portion of the piece of music, the second performance corresponds to a second portion of the piece of music, and the first portion and the second portion are different; and cause the media content related to the first performance to be presented in synchronization with a second performance on the at least one second musical instrument, wherein the media content includes video content and audio content relating to the first performance acquired using at least one of a camera, a camcorder, or a microphone.  
Regarding independent claim 16, the prior art of record, Uehara discloses a method for musical performance, comprising:  receiving information related to a first performance of a piece of music on a first musical instrument; generating at least one control signal based on the analysis of the received information; and producing, by a processing device, a second performance based on the control signal, wherein producing the second performance further comprises:  controlling at least one tone generating device of at least one second musical instrument as at least one slave instrument to perform the piece of music based on the control signal, the at least one second musical instrument including at least one of a wind instrument, a string instrument, or a percussion instrument, wherein the piece of music is performed cooperatively by the master instrument and the at least one slave instrument, and wherein the first performance corresponds to a first portion of the piece of music, the second performance corresponds to a second portion of the piece of music, and the first portion and the second portion are different; and causing media content related to the first performance to be presented in synchronization with the second performance, wherein the media content includes video content and audio content relating to the first performance acquired using at least one of camera, camcorder or microphone.  
However, Uehara fails to teach the combination of a method for musical performance, comprising:  receiving information related to a first performance of a piece of music on a first musical instrument, wherein the first musical instrument serves as a master instrument and is a keyboard instrument, the information including motion information about at least one component of the first musical instrument during the first performance, media content related to the first performance, and musical data related to the piece of music on a first musical instrument; analyze the received information to associate the motion information with at least one corresponding proportion of the     music data and the media content; generating at least one control signal based on the analysis of the received information; and producing, by a processing device, a second performance based on the control signal, wherein producing the second performance further comprises:  controlling at least one tone generating device of at least one second musical instrument as at least one slave instrument to perform the piece of music based on the control signal, the at least one second musical instrument including at least one of a wind instrument, a string instrument, or a percussion instrument, wherein the piece of music is performed cooperatively by the master instrument and the at least one slave instrument, and wherein the first performance corresponds to a first portion of the piece of music, the second performance corresponds to a second portion of the piece of music, and the first portion and the second portion are different; and causing media content related to the first performance to be presented in synchronization with the second performance, wherein the media content includes video content and audio content relating to the first performance acquired using at least one of camera, camcorder or microphone.  The distinct features, as disclosed in independent claims 1, 11 and 16 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL KIM/Primary Examiner, Art Unit 2654